         Case 1:19-mj-00027-GMH Document 1-1 Filed 02/11/19 Page 1 of 3



                                     STATEMENT OF FACTS

On February 9, 2019, the Washington Metropolitan Police Department’s 6th District Crime Suppression
Team executed a court authorized search warrant at the residence located at xxxx xxth Xxxxx XX,
Xxxxxxxxxx X, Washington D.C. This residence is a three-bedroom apartment.

At the time of execution, the following six individuals were present inside the apartment: DARRIN
DEON JONES, adult black male, born Xxxxxxxx x, xxxx; JASON JEROME RICHARDSON, adult
black male, born Xxxxxxx xx, xxxx; PAULETTE GRAY, adult black female, born Xxxxxxxx xx, xxxx;
TRAVAUGHN JONES HAMILTON, adult black male, born Xxxxxxxx xx, xxxx; MEELIK KORAN
SMITH-BEY, adult black female, born Xxxxxxxx xx, xxxx and PALMIE LONG, adult black female,
born Xxxx xx, xxxx.

The search warrant was obtained after W-1, who is RICHARDSON’s probation officer, conducted a
check at the residence on January 30, 2019 and observed a black handgun fall from RICHARDSON’s
person to the floor. W-1 verified that xxxx xxth Xxxxxx, X.X. is RICHARDSON’s address and that
RICHARDSON is a gunshot victim who uses a cane.

During the search, LONG was located in the living room of the residence. Also located in the living
room was one round of .45 caliber ammunition on a table and one digital scale that was inside of a
walker-type chair believed to be used by RICHARDSON. There was no proof of residency for LONG at
this residence.

RICHARDSON and GRAY were located on the floor inside the first bedroom of the residence. Officers
located the following items of evidence in plain view on the bed in this bedroom:

    •   .45 caliber Taurus Millenium PT745 pistol bearing serial number NAR 12005, and 6 rounds of
        ammunition;
    •   $7,700 in US Currency;
    •   Green leaf substance in a clear wrapping.

After RICHARDSON and GRAY were removed from the bedroom, officers recovered the additional
items from the bedroom:

    •   Located in plain view on a table were 10 bags of a green leafy substance with a total weight of
        approximately 280 grams believed to be synthetic marijuana, also known as “K-2” a controlled
        substance pursuant to Title 21 United States Code Section 841;
    •   Located on the same table was one digital scale;
    •   Located on the same table were plastic bags consistent with the commercial sale of narcotics.

RICHARDSON was taken into custody and an additional $94 was recovered from his person. After his
arrest, RICHARDSON was advised of his Miranda Rights by FBI Agents. RICHARDSON agreed to
waive his rights and speak to the Agents without the presence of an attorney. During the course of this
interview, RICHARDSON advised that the $94.00 found on his person during the search were proceeds
         Case 1:19-mj-00027-GMH Document 1-1 Filed 02/11/19 Page 2 of 3



obtained from the sale of K2. RICHARDSON further acknowledged that he was located and arrested in
his room. He refused to discuss the firearm located in his room. RICHARDSON has a prior felony
criminal conviction for Distribution / Possession with Intent to Distribute Marijuana from Arlington,
Virginia, docket number VA007015J, for which he received a sentence of 5 years incarceration with 4
years and 9 months suspended on October 19, 2018.

Agents further interviewed PAULETTE GRAY after she agreed to waive her Miranda Rights. GRAY
advised that she did notice the quantities of K2 present in RICHARDSON’s bedroom earlier in the day.
She further stated that DARRIN JONES rents the back bedroom. This is the room in which he was
present at the time of his arrest by the MPD officers. GRAY advised that when she visited
RICHARDSON, she would frequently see JONES exit and enter this back bedroom. GRAY does not
have a prior felony conviction and no proof of residency was found for her at this residence.

JONES and SMITH-BEY and HAMILTON were located in the third (back) bedroom of the residence.
HAMILTON and JONES were on the floor and SMITH-BEY was on the bed. Located in plain view in
the closet, officers located a .223 rifle round. After JONES, SMITH-BEY and HAMILTON were
removed from the bedroom, officers searched it and seized the following:

   •   One .45 caliber Ruger 9-mm semi-automatic handgun, bearing serial number 66478886,
       recovered from a safe;
   •   One semi-automatic rifle bearing no serial number (obliterated or removed), located underneath
       the bed;
   •   13 bags weighing approximately 295 grams total of a green leafy substance believed to by
       synthetic marijuana;
   •   three digital scales;
   •   Additional 12 gauge, .40 caliber, .45 caliber, and 9mm ammunition.
   •   $151 United States currency.
   •   Mail matter in the name of JONES was recovered from inside the safe where the .45 caliber
       Ruger was located.

JONES was taken into custody and refused to waive his Miranda Rights and provide any statements to
law enforcement. JONES has a prior felony criminal conviction for Possessing a Firearm with a Criminal
Conviction from the 7th Judicial Circuit Court of Maryland, docket number MD017015J, for which he
was sentenced on March 23, 2018 and received a sentence of 5 years incarceration with 4 years and 6
months suspended.

HAMILTON and SMITH-BEY do not have prior felony convictions and no proof of residency for this
residence was located for either HAMILTON or SMITH-BEY.

As noted above, both RICHARDSON and JONES are convicted felons and therefore are in violation of
Title 18, U.S.C. Section 922(g), felon in possession.


                                                       _________________________________
      Case 1:19-mj-00027-GMH Document 1-1 Filed 02/11/19 Page 3 of 3



                                       OFFICER ALLORIE SANDERS
                                       METROPOLITAN POLICE
                                       DEPARTMENT

SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF FEBRUARY, 2019.


                                       ___________________________________
                                       G. MICHAEL HARVEY
                                       U.S. MAGISTRATE JUDGE
